Citation Nr: 0310633	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  97-31 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the cervical segment of the spine.

2.  Entitlement to service connection for a left shoulder 
disability secondary to the veteran's service-connected 
lumbar segment of the spine disorder.  

3.  Entitlement to an increased evaluation for degenerative 
disc disease of the lumbar segment of the spine, currently 
rated as 40 percent disabling.

4.  Entitlement to an increased evaluation for a hiatal 
hernia with epogastritis, currently rated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran service on active duty from January 1942 to March 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1997 rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs.  When the claim was first brought before 
the Board, the case also included the claim for entitlement 
to service connection for tinnitus.  In an August 2002 
decision, the Board granted service connection for this 
disability.

With respect to the other four issues on appeal, the Board 
notified the veteran that it was deferring issuing a decision 
on those issues and that it would be undertaking additional 
development of those issues pursuant to 38 C.F.R. 
§ 19.9(a)(2) (2002).  The Board notified the veteran that 
once the development had been completed, the veteran would be 
informed of the development, and the Board would issue a 
decision.


REMAND

After the issuance of the decision, the Board, in August 
2002, sought additional medical evidence concerning the 
issues on appeal.  The Board obtained neurological, 
gastrointestinal, and orthopedic examinations.  Those 
examinations were accomplished in March 2003.  In May 2003, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) issued Disabled American Veterans v. 
Secretary of Veterans Affairs,  Nos. 02-7304, -7305, -7316, 
2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003).  In the 
case, the Federal Circuit Court invalidated portions of the 
Board's development regulation package.  The Federal Circuit 
Court further stated that the Board was not allowed to 
consider additional evidence [evidence developed by the 
Board] without remanding the case to the RO for initial 
consideration and without having a waiver by the appellant.  
Therefore, in accordance with the instructions given by the 
Federal Circuit Court, this case must be remanded to the RO 
for initial consideration of the information developed by the 
Board.

Hence, further appellate consideration will be deferred and 
the case is REMANDED to the RO for the following actions:

1.  Request that the veteran identify all 
VA and non-VA medical facilities, to 
include any military facilities, at which 
he has received treatment or diagnostic 
work for his claimed disabilities [neck, 
shoulder, hiatal hernia with esophagitis, 
and a lower back disorder] since January 
1996.  Upon receipt of adequate 
identifying information from the veteran, 
request complete copies of his treatment 
records from each provider.  Associate 
all responses with the claims file.  All 
records maintained are to be requested, 
to include those maintained in paper form 
and those maintained electronically 
(e.g., in computer files) or on 
microfiche.  

2.  If any development efforts, 
specifically the obtaining of medical 
records, are unsuccessful, notify the 
claimant of the records that have not 
been obtained, of the efforts undertaken 
to develop those records, and of further 
action to be taken in connection with the 
claim.  38 U.S.C.A. § 5103A(b) (West 
2002).

3.  Once the foregoing development has 
been accomplished to the extent possible, 
schedule the veteran for VA examinations 
in the following specialties:  
orthopedic, internal medicine, and 
neurology.  The examiner should be 
provided a copy of this remand together 
with the veteran's entire claims folder, 
and the examiner is asked to indicate 
that he or she has reviewed the claims 
folder, which includes the veteran's more 
recent medical treatment reports.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.

a.  Orthopedic - Neck and Shoulder.  The 
examiner should provide an opinion, after 
reviewing the veteran's complete claims 
folder with current medical records, as 
to whether the veteran now has a left 
shoulder disability and a neck 
disability, and if he does, whether it is 
at least as likely as not that said 
disabilities were caused or worsened by 
his service-connected lower back 
disability.  The examiner should also 
comment on whether either disability, 
that of the left shoulder and neck, was 
caused by the veteran's military service 
or any incidents therein.

b.  Orthopedic and Neurological - Lower 
Back.  After reviewing the veteran's 
complete claims folder with current 
medical records, the examiners should 
examine the veteran and then provide 
comprehensive reports including complete 
rationales for all conclusions reached.  
This should include a detailed assessment 
of functioning of the lower back, 
including anatomical damage to muscles 
and joints, neurological deficits, and 
any atrophy or skin changes.  Comments 
should also be made with respect to the 
degrees of functional loss due to pain, 
weakened movement, excess fatigability, 
or incoordination.  The frequency and 
duration of exacerbating episodes should 
be described.  If x-ray films are 
required in order to confirm a diagnosis 
of arthritis, they should be 
accomplished, unless medically contra-
indicated.  

If arthritis is diagnosed, the examiners 
are asked to describe all clinical signs 
and symptoms of arthritis and the basis 
for making the diagnosis.  Additionally, 
if arthritis is diagnosed, the examiners 
are asked to state what joints are 
affected and whether it is at least as 
likely as not that any current arthritis 
is related to the veteran's service-
connected lower back disability.  The 
examiner is also requested to evaluate 
and describe in detail the effect the 
veteran's service-connected back 
disability may have on his industrial 
capability.  

c.  Internal Medicine - Incontinence.  
The examiner should provide an opinion, 
after reviewing the veteran's complete 
claims folder with current medical 
records, as to whether the veteran has 
incontinence that can be associated with 
his service-connected lower back 
disability or his service-connected 
hiatal hernia with esophagitis.  The 
examiner should comment on a VA 
examination report from January 2000 that 
implied that the veteran's loss of pelvic 
floor muscles might be related to his 
service-connected lower back disability.  
The examiner should also opine on whether 
the veteran's incontinence was caused by 
the veteran's military service or any 
incidents therein.  

d.  Internal Medicine - Hiatal Hernia 
with Epogastritis.  The veteran is to be 
afforded a special gastrointestinal 
examination for the purpose of 
ascertaining the current nature and 
extent of his service-connected hiatal 
hernia with esophagitis.  After reviewing 
the veteran's complete claims with 
current medical records, all indicated 
special studies should be accomplished 
and the examiner should set forth 
reasoning underlying the final diagnosis.  
The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given. 

The examiners must provide comprehensive 
reports including complete rationales for 
all conclusions reached.  If the 
examiners disagree with any conclusions 
that may have been previously made by any 
of the veteran's private or government 
medical care providers, the examiners 
should explain, in detail, why he/she 
disagrees with the previous findings.  If 
further testing or examination by other 
specialists is determined to be 
warranted, such testing or examination is 
to be accomplished.

4.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
medical reports.  If the requested 
examinations do not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, the reports must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2002); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
(West 2002) are fully complied with and 
satisfied.

Thereafter, the RO should readjudicate the claims.  If the 
benefits sought on appeal remain denied, the appellant and 
the appellant's representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issues 
currently on appeal.  An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



